Citation Nr: 0735864	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  04-41 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for oral cancer.  



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel










INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1945.  The veteran also served in the New York Army 
National Guard.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Board remanded the issue on appeal to 
ensure that the veteran received proper notification and 
assistance as required by the Veterans Claims Assistance Act.  
Substantial compliance with that remand having been completed 
the case has been returned to the Board.

The Board requested a medical expert opinion on this claim in 
May 2007.  In August 2007, after the Board received the 
expert's report, the veteran was sent a copy of the report 
and allowed 60 days to review the report and submit any 
additional evidence or argument.  After 60 days, no further 
evidence or argument had been received.  The case is now 
before the Board for additional appellate review.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The competent and probative evidence of record 
preponderates against a finding that oral cancer is related 
to service.  It was first demonstrated many years after 
separation from service.




CONCLUSION OF LAW

Oral cancer was not incurred in or aggravated by service and 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  

This case was previously remanded by the Board to ensure that 
the veteran was given the proper notice as required by the 
VCAA, its implementing regulations, and pertinent case law.  
By letter dated in November 2006, which is after initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  VA also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim, but that he must provide enough 
information so that VA could request any relevant records.  
VA told him that it was responsible for obtaining any 
evidence held by a federal government agency.  The veteran 
was informed that if he had any evidence in his possession 
pertaining to the claim, he should submit it to VA.  He was 
also given notice as to degrees of disability and effective 
dates, as required by Dingess/Hartman.  

As noted above, the November 2006 VCAA letter was issued 
after the initial determination of the claim on appeal; 
however, any defect with respect to timing of the VCAA notice 
requirements was harmless error.  Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  Following the issuance of that letter, 
the veteran has had an opportunity to respond to the VCAA 
letter, supplement the record, and participate in the 
adjudicatory process.  The claim was subsequently 
readjudicated by the RO in January 2007, when it issued a 
supplemental statement of the case.  For these reasons, the 
veteran has not been prejudiced by the timing of a fully-
compliant VCAA letter.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record a statement from the 
veteran's wife, private medical records, VA treatment 
records, a medical expert opinion, and service medical 
records.  There is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received.  VA examinations were 
provided in connection with this claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Service Connection

The veteran asserts that he developed oral cancer as a result 
of injuries he sustained while serving in the United States 
Army during World War II.    

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection for some disorders, including cancer, may 
be presumed if shown to a compensable degree within 1 year 
following separation from qualifying service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A February 1990 private medical record shows a diagnosis of 
squamous cell carcinoma of the hard palate, and that the 
veteran had a partial maxillectomy and placement of immediate 
maxillary surgical obturator for this condition.  As the 
veteran has submitted competent medical evidence of a current 
disability, the remaining question is whether or not that 
disability is related to his active military service.  

After a careful review of the evidence, the Board finds that 
the preponderance of such is against a finding that oral 
cancer and current residuals are related to the veteran's 
service.  The veteran's service medical records are negative 
for any diagnosis or treatment related to oral cancer.  
Additionally, the first showing of oral cancer is more than 
30 years after the veteran's active military service, which 
is evidence against the claim.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  The veteran is not contending that his oral cancer 
began in service; rather, he asserts that he broke his teeth 
diving into a foxhole, that he was given ill-fitting dentures 
in service, and that as a result of these experiences he 
developed gum infections, which in turn lead to oral cancer.  
The veteran's service medical records show that he was fitted 
for dentures while in service.  

The Board is aware that the veteran received a Combat 
Infantryman's Badge for his service during World War II, and 
thus is a combat veteran and entitled to the application of 
38 U.S.C.A. § 1154(b) (West 2006).  Section 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service connected.  Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids 
the combat veteran by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  Id.  
Section 1154(b) addresses the combat veteran's ability to 
allege that an event occurred in service while engaging in 
combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 
(1996).  That section, however, does not address the 
questions of either current disability or nexus to service, 
both of which competent medical evidence is generally 
required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).

The veteran has stated that he broke his teeth diving into a 
foxhole during combat.  The Board takes this as fact; 
however, the veteran's combat status would not allow him to 
allege that there is a relationship between the diagnosis of 
oral cancer and any oral problems that he had in service, as 
that requires a medical opinion.  See Caluza, 7 Vet. App. at 
507; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, his statements alone do not establish a nexus between 
the current disability and service.

A VA examination from December 1998 notes that "extensive 
inflammation may or may no[t] have provided a pre-disposing 
factor to the development of oral cancer."  In a rather 
conclusory March 2003 letter, a VA examiner reported that 
"the constant irritation of the ill-sitting denture was a 
likely contributor to the patient's oral cancer."  In 
February 2004, after examining the veteran and reviewing the 
medical record, a VA examiner stated that "it is very 
difficult to verify if the traumatic experience of the 
patient losing his teeth and having the surgical intervention 
created a predisposition in the patient's mouth to develop 
cancer." 

Given the conflicting medical opinions, the case was sent for 
a medical expert's opinion based on a review of all of the 
evidence of record.  A medical expert opinion was prepared in 
May 2007.  The expert noted a review of the pertinent medical 
records, including the three opinions above, and also a 
review of a statement from the veteran and literature related 
to risk factors for oral cancer.  In his discussion, the 
expert noted that the veteran was a former smoker, up to 3 
packs per day during service and for another 30 years; that 
the veteran consumed alcohol, ranging from several times a 
week to 2 to 4 drinks per month; and that the veteran had 
poor oral hygiene.  The expert's opinion was that "poor oral 
hygiene coupled with alcohol and smoking exposure resulted in 
the development of oral cancer."  He further explained that 
the dental care provided during and subsequent to active 
duty, including the debridement of the alveolus with 
construction of a necessary prosthesis served to improve the 
health of the veteran's oral cavity and "most certainly did 
not further increase his risk of developing oral cancer."  
The Board gives this medical opinion high probative value as 
it is well reasoned and takes into account all of the 
available, relevant evidence.  

In sum, the preponderance of the competent evidence is 
against a finding of in-service oral cancer and a nexus 
between the post-service diagnosis of oral cancer and 
service.  Thus, service connection is denied, and the 
benefit-of-the-doubt rule is not for application.  See 
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for oral cancer is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


